213 S.W.3d 184 (2007)
Carl JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87666.
Missouri Court of Appeals, Eastern District, Division Two.
January 30, 2007.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Assistant Attorney *185 General, Jefferson City, MO, for Respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, Sr., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Appellant, Carl Johnson ("Movant"), appeals from the judgment of the Circuit Court of the City of St. Louis denying his amended Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Following a jury trial, Movant was convicted of one count of burglary in the second degree, section 569.170, RSMo 2000 ("Count I"),[1] one count of misdemeanor stealing, section 570.030 ("Count II"), and one count of misdemeanor making a false declaration, section 575.060 ("Count III"). Movant was sentenced as a prior and persistent offender to sixteen years' imprisonment on Count I, one year imprisonment on Count II, and thirty days' imprisonment on Count III, with the sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
NOTES
[1]  All statutory references are to RSMo 2000 unless otherwise indicated.